Title: From John Quincy Adams to Thomas Boylston Adams, 13 January 1807
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Washington 13 Decemb Jany: 1807

I received a few days since your favour of the 28th. ulto: with the very interesting account of Selfridge’s trial—A subject upon which there has been much curiosity here; though we had heard nothing of the trial except the short paragraphs in the newspapers.—It has confirmed me in an opinion which I have long since entertained, that for our real security, in the protection of person, property, and fame, whenever faction takes a part in the course of judicial trials, we have infinitely stronger reason to depend upon the purity of Juries, than upon the firmness of Judges. I have scarcely known an instance for years, when Judges have maintained their Independence of Spirit on such occasions—The Pennsylvania Judges flinched on Dannie’s trial.—That Parker should flinch, sitting alone does not at all surprise me, but if you did not mistake his words—if he did put together such syllables as “man-slaughter, at least,” in his charge to that Jury, I shall never consider any-thing that I have dear the more secure, for his holding a seat among the Judges of the Land—
I have constantly sent you the documents as they issue from the press; but hitherto we have had the drowsiest Session that I have known since I have been in Congress—The Burr conspiracy, the object of which nobody yet seems to understand, is the only thing which appears to agitate our political nerves—You will have seen that it has brought out some precious confessions in Kentuckey—One Judge it seems has been in the constant habit of receiving a pension of $2000 from Spain; and another, according to the phrase of Junius only not accepted a similar bounty. We are receiving admirable comments upon our doctrines of expatriation, and renouncing allegiance and such—In due time we shall understand the subject to perfection—
The first debate we have had this Session, has been upon a bill to relieve George Little from a sentence of the Supreme Court loading him with ten thousand & some hundred dollars costs and damages for obeying his Instructions—That same Supreme Court has given some very strange decisions, of which this is one—The bill fought hard through the House of Representatives; but has pass’d to the third reading here, by large majority—I think it will finally pass without further difficulty.
We have this day a bill reported by a Committee, for raising another Regiment of troops; but it is still doubtful whether it will pass.
If my little John is still with you, give him his Papa’s love, and tell him I am glad to hear he is a good boy, and he must be so till his Uncle can write it without his word only for it.
The Attorney General of the U.S. Breckenridge is dead—And we hear there is to be a vacancy of the War Department—But we are not informed yet, by whom the offices are to be filled.
The House of Representatives are labouring with convulsive kicks against the Common Law—One Member is for impeaching all Judges who practice on common Law Principles—Another is for indefinite suspension of Habeas Corpus privilege—A third is upon judicial trials in a criminal case for throwing the burden of proof, upon the defendant, whenever suspicion is proved against him—We have had five negro-bills as they are called on the carpet, and seem not so far advanced as we were the first week in the Session—The proposition to appoint an Official Bill-drawer, to shorten useless discussion is not approved.
We are well; excepting a child of Mr. Boyd, who appears to me afflicted exactly as your daughter was when she was about two months old—I have seen no part of Mr: Cranch’s family except himself since I came here—Neither have I seen Mrs. Quincy—but they are all well. We live more out of each other’s way than ever.
Best love and duty to all of your fire-side—and ever remaining your’s
J. Q. Adams.